1
             Case 7:20-cr-00576-PMH Document 26 Filed 01/15/21 Page 1 of 1



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                        -----x
    United States of America
                                                        CR 576
                                                 20
                                                           ___       PMH
                 -against-                               ORDER


    Sequam Storts

                   Defendant
    ------------------------------- ---x




                 ORDERED, that the defendant is hereby remanded to the

    custody of the United States Marshal.



                                          United States Magistrate Judge


    Dated:    White Plains, New York
             January 15, 2021
